Citation Nr: 1413545	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefit level in excess of 80 percent for educational assistance benefits under provisions of the Post-9/11 GI Bill.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2002 and from October 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted eligibility for Post-9/11 GI Bill education benefits at the 80 percent benefit level.

FINDINGS OF FACT

1.  The Veteran had a total of 769 days of creditable active duty service toward the Chapter 33 (Post-9/11 GI Bill) education benefits.

2.  The Veteran was not discharged from a period of qualifying active duty service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for a benefit level in excess of 80 percent for educational assistance benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. § 3311 (West 2002); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  No further action is necessary under the VCAA because the law, not the evidence is dispositive in regard to this claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The Veteran has been awarded an 80 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  He contends that he meets the criteria for a 100 percent benefit level because he was medically discharged for injuries incurred while on active duty although his discharge was after his release date from active duty on March 28, 2006.

Governing law specifies that an individual who served a minimum of 90 days of aggregate service after September 10, 2001, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct, is entitled to educational assistance under Chapter 33.  See 38 U.S.C.A. §§ 3301, 3311 (West 2002& Supp. 2013); 38 C.F.R. § 21.9520(a). 

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service. 

An individual who served at least 30 months, but less than 36 months (including service on active duty in entry level and skill training), is entitled to 90 percent of the benefit. 

An individual who served at least 24 total months, but less than 30 months (including service on active duty in entry level and skill training), is entitled to 80 percent of the benefit. 

An individual who served at least 18 total months, but less than 24 months (excluding service on active duty in entry level and skill training), is entitled to 70 percent of the benefit. 

An individual who served at least 12 total months, but less than 18 months (excluding service on active duty in entry level and skill training), is entitled to 60 percent of the benefit. 

An individual who served at least 6 total months, but less than 12 months, (excluding service on active duty in entry level and skill training), is entitled to 50 percent of the benefit. 

Finally, an individual who served 90 or more days, but less than 6 months (excluding service on active duty in entry level and skill training), is entitled to 40 percent of the benefit. 

38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640.

The record reflects that the Veteran had active duty service from October 18, 2001 to May 30, 2002 (a period of 225 days) and from October 1, 2004 to March 28, 2006 (a period of 544 days), both of which were honorable.  These periods have been determined to qualify as active duty under the regulation, and have been considered in the calculations upon which his current 80 percent level of benefits is based.  

In order to warrant a higher percentage level, the Veteran's creditable service from beginning on September 11, 2001, would have to have exceeded 30 months.  Aggregate length of the Veteran's creditable active duty service is 769 days.  As such, the Board concludes that the criteria for a payment rate in excess of 80 percent are not met.

Here, the Veteran argues specifically that he is entitled to a 100 percent benefit level due to the fact that he was discharged from service for a service-connected disability.

After a review of the evidence, the Board finds that the criteria for an eligibility percentage for educational assistance in excess of 80 percent under the Post-9/11 GI Bill have been not met.  Initially, the Board finds that the Veteran served on active duty for over 30 continuous days.  However, the Veteran was not discharged from a period of qualifying active duty service due to a service-connected disability.

Service treatment records includes a February 2006 statement of medical examination and duty status finding that the Veteran sustained lower back sprain in line of duty while deployed to Kuwait from December 2004 to November 2005.  It was noted that the Veteran injured his back while lifting a chair.

Further, a review of the Veteran's VA records reveals that in an October 2007 rating decision the Veteran was granted service connection for lumbar spine herniated disk, L4-5 and L5-S1, right shoulder impingement, and right knee strain effective from June 4, 2007, after he was discharged from his active duty service on March 28, 2006.  

However, his DD Form 214 for the active duty period ending on March 28, 2006 shows that the reason for separation was listed as "completion of required active service."  

Subsequent to his last active duty period ending on March 28, 2006, the Veteran continued to serve in the National Guard.  It was during this period of service during which a Medical Evaluation Board (MEB) was initiated in November 2008 and the Veteran was evaluated for herniated nucleus pulposos of the lumbar spine, right shoulder rotator cuff tears, and right knee sprain.  The MEB concluded that the Veteran presented with evidence of an acute injury to the lower back, right shoulder and knee while deployed Kuwait in support of Operation Iraqi Freedom on active duty status in 2004 and 2005.  He was found unacceptable for retention in accordance with Army Regulation and was placed on a permanent physical profile.

Service personnel records associated with the claims file show that a February 2009 ORDER D041-8 from the Department of the Army sent to the Veteran revealed that he was to be released from duty because of physical disability incurred as a result of injury while entitled to receive basic pay and placed on the Permanent Disability Retired List as of March 19, 2009.  

Although the Veteran was service-connected by VA for his low back, right shoulder and right knee disabilities following his separation from active duty in March 2006, the service department records indicate that the Veteran was discharged for completion of required active service in March 2006, not for a service-connected disability.  In fact, the Veteran continued to serve in a reserve component until March 2009, at which time he was released from service because of physical disability incurred as a result of the low back, right shoulder and right knee injuries sustained on active duty.

The Board sympathizes with the Veteran's unfortunate situation and is aware of the Veteran's contention that he was ultimately released from service due to injuries found to have incurred during active duty service.  Nevertheless, the Board regrets that the law on this point precludes a higher benefit level in excess of 80 percent because the Veteran's service in the National Guard following his separation from active duty period in March 2006 is not active duty service.  The law is clear that the Veteran must be discharged from a period of active duty service for a service-connected disability.  See 38 U.S.C.A. § 3311(b)(2).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to a benefit level in excess of 80 percent for educational assistance benefits under provisions of the Post-9/11 GI Bill is denied



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


